Citation Nr: 1824384	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for panic disorder. 

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1976 to December 1981 and from April 1988 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's panic disorder has been manifested by no more than occupational and social impairment with deficiencies in most areas from April 19, 2011.

2.  The Veteran's lumbosacral strain has not been manifested by ankylosis at any point during the appeal period.

3.  The Veteran's left lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve during the appeal period.

4.  The Veteran's right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve during the appeal period.

5.  The Veteran's panic disorder and lumbosacral strain render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for panic disorder are met from April 19, 2011 to March 5, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9412 (2017).

2.  The criteria for a rating in excess of 70 percent for panic disorder are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9412 (2017).

3.  The criteria for a rating in excess of 40 percent for lumbosacral strain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2017).

4.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8520 (2017).

5.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8520 (2017).

6.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.341, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Panic Disorder

The Veteran's panic disorder is rated pursuant to 38 C.F.R. § 4.130, DC 9412, which is rated under the General Rating Formula for Mental Disorders.  A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the Board notes that the April 2012 VA examiner diagnosed the Veteran with alcohol and benzodiazepine abuse, but indicated that it was in full remission had no impact on his functioning, and was not acknowledged as a co-morbid diagnosis.  The Veteran is also diagnosed with nonservice-connected major depressive disorder.  The evidence of record does not sufficiently distinguish the symptoms of his depressive disorder from his panic disorder.  Thus, the Board's instant discussion attributes the symptoms of his depressive disorder to his service-connected panic disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

By way of background, a February 1997 rating decision awarded service connection for panic disorder and assigned a 10 percent rating, effective November 1, 1996.  Thereafter, an unappealed June 2010 rating decision increased the rating to 50 percent, effective June 1, 2010.  Subsequently, the October 2012 rating decision increased the rating to 70 percent, effective March 5, 2012.  The current appeal period before the Board begins on March 5, 2012, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Upon review of the totality of the record, the Board finds that the Veteran's panic disorder has been manifested by no more than occupational and social impairment with deficiencies in most areas for the entire appeal period.  

Initially, the Board notes there are three relevant records within the one-year look back period.  In an April 19, 2011 Social Security Administration (SSA) record, the Veteran reported symptoms of his panic disorder, which included nightmares, euphoria, tingling and numbness in his left arm, and a high heart rate, which may last 2-3 minutes, and noted his need for additional medication after these episodes.  He also stated that large crowds and loud people and places cause his panic attacks, and that he no longer has conflicts with people because he avoids them.  A June 2011 psychological evaluation by a private psychologist shows the Veteran reported depression and anxiety, frequent panic attacks, depressed mood, attention and concentration issues and isolation, but denied speech issues, racing thoughts, risky behaviors, auditory or visual hallucinations, and suicidal or homicidal ideation.  Mental status examination showed logical thought processes, normal speech, and appropriate orientation, but only fair insight and judgment.  His depression was characterized as severe.  A January 2012 VA treatment record reveals the Veteran's reports of increased anxiety symptoms related to stress, including heart racing, shortness of breath, sweating, and feeling of impending doom, that occur daily and lasts for several minutes at a time.  He also reported experiencing low motivation, low energy, and felt that some of his medication was not helping.  The Veteran reported suicidal ideation in a March 2012 VA treatment record, but denied any intent or plan.  These records demonstrate symptomatology corresponding to a 70 percent rating, but no higher, during the one-year look back period.  Thus, a 70 percent rating is assigned from April 19, 2011, the date an increase in disability was first factually ascertainable. 

A rating in excess of 70 percent is not warranted at any point during the appeal period.  At the April 2012 VA examination, the Veteran reported that he experienced anxiety and panic symptoms daily, especially when out in public, and that he felt more comfortable in his rental home.  He also stated that he experienced low motivation and nightmares several nights a week, which resulted in panic symptoms.  The April 2012 VA examiner identified symptoms such as depressed mood, anxiety, panic attacks occurring weekly or less, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting, and determined that the Veteran's panic disorder caused occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran had intermittent suicidal ideation without intent, but stated that it was not related to his panic disorder; but instead, that it was due to his situational depression.  The examiner also noted that the Veteran's panic disorder remained moderate in severity.

In a June 2012 VA treatment record, the Veteran denied having any panic attacks during the past two weeks despite experiencing significant stressors.  He attributed the lack of panic attacks to his improved understanding of the symptoms and causes of his panic/anxiety.  In August 2012, the Veteran reported a continuation of his improved panic symptoms over the past month.  Due to symptom improvements and success in treatment goals, his treating psychologist agreed to discontinue brief psychotherapy for panic disorder and depression.  See August 2012 VA treatment record.  In a November 2012 VA treatment record, the Veteran reported doing well and denied having a major panic attack, but stated that he gets edgy and nervous sometimes.  

A February 2013 VA treatment record reflects the Veteran's reports of continued improvements in his activity levels and management of panic symptoms.  He indicated that his current mental health concerns were related to relationship difficulties with his wife.  In March 2013, he maintained that he was doing well, so well that he decided to experiment with decreasing his medication dosages.  His treating psychiatrist determined that his current psychiatric functioning level was "overall pretty good."  See March 2013 VA treatment record.

In an April 2015 Disability Benefits Questionnaire (DBQ), the Veteran detailed difficulty with his panic disorder symptoms, and stated that he no longer enjoys simple activities.  He also reported being socially isolated and withdrawn, as well as increasing trouble with short term memory and struggling to remember basic information.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas as a result of his panic disorder.

A higher rating of 100 percent is not warranted at any point during the appeal period, as the Veteran has never demonstrated symptoms of similar severity, frequency, or duration to result in total occupational and social impairment.  In this regard, the Veteran's thought process and communication have consistently been described as normal.  Further, he has never endorsed delusions or hallucinations, and has never exhibited grossly inappropriate behavior.  Additionally, the Veteran has never been found to be disoriented to place or time or unable to maintain a minimum level of hygiene, and has been found competent to manage his financial affairs.  As noted above, passive suicidal ideation was endorsed, but only twice during the appeal period, and since then he has consistently denied any intent; thus there is not a persistent danger of the Veteran hurting himself.  Moreover, even though he has reported trouble with memory loss, there is no competent and credible evidence of such severe memory loss associated with a 100 percent rating.  There are no other symptoms throughout the appeal period reflective of total social impairment.  Therefore, a higher rating is not warranted.

Lumbosacral Strain

The Veteran's lumbosacral strain is rated under 38 C.F.R. § 4.71a, DC 5237, which is rated under General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  38 C.F.R. § 4.71a.  Under that formula, and as relevant here, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 rating is warranted where there is unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is defined by VA regulation as a condition in which the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Fixation in the neutral position of zero degrees always represents favorable ankylosis.  Id.   

By way of background, a February 1997 rating decision awarded service connection for lumbosacral strain and assigned a noncompensable rating, effective November 1, 1996.  Thereafter, a February 2009 rating decision increased the rating to 10 percent, effective October 27, 2008.  Finally, an October 2012 rating decision increased the rating to 40 percent, effective March 5, 2012.  The current appeal period before the Board begins on March 5, 2012, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston, supra.  There is no relevant evidence in the look back period for this claim.

The Veteran was afforded a VA examination in April 2012.  He reported that he had daily back pain, which radiated down to his legs and lasted until he took Ibuprofen.  His forward flexion was to 30 degrees, with objective evidence of painful motion at 20 degrees, and without change after repetitive use.  He denied flare-ups.  It was noted that the Veteran had functional impairment of the lumbar spine, to include less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  

A rating in excess of 40 percent is not warranted at any point during the appeal period, as the Veteran does not assert that he has ankylosis of the lumbar spine and the record does not reflect otherwise.  Nor has the Veteran been diagnosed with Intervertebral Disc Syndrome to allow for consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In any event, even if the Board were to apply that formula, there is no evidence of record of incapacitating episodes as contemplated within the applicable rating criteria, let alone six weeks over a period of 12 months of such episodes, to allow for assignment of a 60 percent rating.

As a final matter, the Board acknowledges that the Court of Appeals for Veterans Claims recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible and applicable, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the examination of record does not incorporate some of that testing, a 40 percent rating is the maximum schedular rating available for limitation of motion of the thoracolumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  As already discussed, the Veteran does not assert, and the evidence does not show, unfavorable ankylosis of the thoracolumbar spine.  For those reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.


Radiculopathy of the Left and Right Lower Extremities

The neurological manifestations of the Veteran's lumbar spine disability have been rated pursuant to DC 8520.  The rating criteria for paralysis of the sciatic nerve is located under 38 C.F.R. § 4.124a, DC 8520.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis, 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy, and an 80 percent evaluation is assigned with complete paralysis.  Id.

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The appeal period before the Board is from the effective date of service connection, or March 5, 2012.

Upon review of the totality of the record, the Board finds that ratings in excess of 10 percent are not warranted for the Veteran's radiculopathy of the left and right lower extremities for the entire appeal period.  At the April 2012 VA examination, muscle strength, reflex and sensory testing was normal, with a negative straight leg raise test.  The examiner found that the left and right sciatic nerve roots were affected and evaluated them as mild, but noted the Veteran exhibited severe dull, intermittent pain but no constant pain, paresthesisas, dyesthesias or numbness.  A September 2012 VA treatment record reflects the Veteran's report of occasional radiation into his right lower extremity, and in December 2012 he reported dull and sharp pain from his lower back radiating into his right leg, as well as numbness and a tingling sensation in his legs.  

The preponderance of the evidence shows that the Veteran's radiculopathy has resulted in occasional severe pain and numbness but no findings on objective testing.  These frequency and severity of these wholly sensory symptoms do not more nearly approximate moderate incomplete paralysis.  Thus, ratings higher than 10 percent are not warranted for radiculopathy of the left and right lower extremities at any point during the appeal period. 

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 4.16, 4.19.

The Veteran's service-connected disabilities include the issues adjudicated herein (panic disorder, lumbosacral strain and associated radiculopathy).  As indicated above, the Board has granted a 70 percent rating for panic disorder, effective April 19, 2011, and the Veteran now meets the criteria for consideration of TDIU on a schedular basis as of that date.  Accordingly, what remains to be determined is whether the functional impairment associated with his disabilities is of such nature and severity as to preclude substantially gainful employment.

The Veteran worked as a plumbing/piping technician from November 7, 2005 to January 18, 2007.  See July 2010 VA Form 21-4192.  He was terminated for being unreliable and frequently absent.  Id.  The Veteran reports prior work as a handyman, last working full time in April 2007, and completion of high school with no other education or training.  See February 2010 VA Form 21-8940.

The April 2012 VA psychiatric examiner noted that the Veteran had difficulty adapting to stressful circumstances, including work or a work like setting and experienced anxiety and panic symptoms to include physiological symptoms daily, especially when out in public.  The April 2012 VA spine examiner noted that the Veteran's lumbosacral strain impacted his ability to work because he has functional limitations with activities of daily living, such as being unable to lift more than 35 pounds, and not being able to walk more than 20 minutes, stand for 60-90 minutes, or sit more than 60 minutes.  The April 2015 private examiner found that the Veteran had chronic sleep impairment, mild memory loss, had difficulty adapting to stressful circumstances, including work or a work like setting, and the inability to establish and maintain effective relationships.  The examiner opined that he would miss 3 days or more of work per month, leave early 3 or more days per month, would have difficulty with concentration more than 3 days per month and would respond in an angry manner without violence more than once per month due to his panic disorder symptoms.  In May 2015, a vocational consultant determined that the Veteran's major area of limitations was mental and physical activity involved in sustaining work, which would be extremely limiting for him.  She determined that the Veteran was totally precluded from performing work at a substantially gainful level due to the severity of his service-connected disabilities.  As support, she cited to research that studied acceptable absence rates employers would allow, as well as time off task due to concentration issues, and found that the expected rate was beyond the Veteran's capabilities.  These findings, coupled with the Veteran's competent and credible reports, indicate that he is unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  Accordingly, a TDIU is established.



ORDER

A rating of 70 for panic disorder is granted from April 19, 2011 to March 5, 2012.

A rating in excess of 70 percent for panic disorder is denied.

A rating in excess of 40 percent for lumbosacral strain is denied. 

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A TDIU is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


